Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed June 8, 2020.
The earliest effective filing date of this AIA  application is seen as December 15, 2017, the date of the earliest priority application (GERMANY 10 2017 222 864.4).
The present application also claims priority to and is also related to:
PCT international application number PCT/EP2018/084991 filed December 14, 2018.
The claims filed July 27, 2020 by preliminary amendment are entered, currently outstanding, and subject to examination.
This action is in response to the information disclosure statement/IDS filing of September 10, 2021.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
none
N/A
Cancelled:
1-9
N/A
Withdrawn:
none
N/A
Added:
10-19
N/A

Claims 10-19 are currently pending.
No claims have been amended.
Claims 1-9 have been cancelled.
No claims have been withdrawn.
Claims 10-19 have been added.
Claims 10-19 are currently outstanding and subject to examination.
This is a non-final action and is the first action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10, 11, 13, 14, and 16-19 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0139266 of Montoya et al. (Montoya, cited by Applicant).
With respect to claim 10, Montoya (Figs. 1, 2) discloses a device (imaging system 100, ¶ 24/transmitter 200, ¶ 69) for deflecting laser beams ("continuous wave (CW) light beam 105", ¶ 24; ¶ 36, laser), comprising:
at least one light source (CW light source 140) configured for generating laser beams (¶ 36, laser); and
at least one integrated optical circuit (¶ 37, phased array 110 and accompanying structures on "a single chip of silicon using complementary metal-oxide-semiconductor (CMOS) processes"),
the integrated optical circuit being situated on a substrate (seen as inherent as a mechanical anchor for delicate molecular crystal structures),
the substrate having a first main direction of extension, a second main direction of extension, and a third main direction of extension (also seen as inherent), and
the first main direction of extension and the second main direction of extension spanning a plane of the substrate surface (also seen as inherent), and
the third main direction of extension being orthogonal to the plane of the substrate surface (also seen as inherent),
the integrated optical circuit including at least one waveguide and at least one emission element (¶ 37, "The optical phased array, including the nano-photonic antenna elements and waveguides, can be formed on a single chip of silicon using complementary metal-oxide-semiconductor (CMOS) processes."),
the emission element functioning as an output of the integrated optical circuit and emitting the laser beams along a first direction (Figs. 1 and 2, the beams all shown there); and
a deflection element (beam splitter 165) spaced apart from the substrate along the first main direction of extension or along the second main direction of extension or along the third main direction of extension (seen as inherent),
the deflection element deflecting the laser beams along a second direction (per Figs. 1 and 2, an orthogonal direction is shown, but any direction is believed to be available),
the second direction being different from the first direction (per Figs. 1 and 2).
With respect to claim 11, Montoya as set forth above discloses the device as recited in claim 10, including one wherein
the integrated optical circuit includes at least one phase shifter and at least two of the at least one emission elements.
¶ 37, "two-dimensional (2D) array of phased modulators" and "a large number of nano-photonic antenna elements", respectively.
With respect to claim 13, Montoya as set forth above discloses the device as recited in claim 10, including one wherein
the first direction is the third main direction of extension.
¶ 28, "In the first way, the phased array 110 can change the incident direction of the intensity pattern so as to sweep the intensity pattern across the scene to be imaged, i.e., the intensity pattern as a whole can move around the scene." This is seen as not restricted to any direction and as providing all directions.
With respect to claim 14, Montoya as set forth above discloses the device as recited in claim 10, including one wherein
the first direction is the first main direction of extension or the second main direction of extension.
Per the figures.
With respect to claim 16, Montoya as set forth above discloses the device as recited in claim 10, including one wherein
the deflection element includes at least one lens.
Lenses 182, 262, and 282.
With respect to claim 17, Montoya as set forth above discloses the device as recited in claim 10, wherein the deflection element includes a microlens array.
¶ 69, "micro-lens array 262".
With respect to claim 18, Montoya as set forth above discloses the device as recited in claim 10, including one wherein
the deflection element includes a prism.
¶ 32, "birefringent prism"
With respect to claim 19, Montoya as set forth above discloses the device as recited in claim 18, including one wherein
the prism is a multistage prism.
¶ 32, "series of prisms"

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Montoya as set forth above.
With respect to claim 12, Montoya as set forth above discloses the device as recited in claim 10, but not one wherein
the at least one optical circuit includes multiple integrated optical circuits which are situated on a shared carrier substrate.
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP § 2144.04(VI)(B).
With respect to claim 15, Montoya as set forth above discloses the device as recited in claim 10, including one wherein
multiple carrier substrates including multiple of the at least one optical circuit are situated one above the other,
spaced apart along the third main direction of extension.
Mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP § 2144.04(VI)(B).
Due to the optical nature of the device, the components can generally be disposed in any configuration.

Conclusion
Applicant’s publication US 20210191227 A1 of June 24, 2021 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to phase shifting or related optical systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
June 15, 2022